People v Perez (2015 NY Slip Op 02987)





People v Perez


2015 NY Slip Op 02987


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2013-09666

[*1]The People of the State of New York, respondent, 
vJames Perez, appellant. (S.C.I. No. 5180/04)


Lynn W. L. Fahey, New York, N.Y. (Leila Hull of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Caroline R. Donhauser of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Kings County (Gubbay, J.), dated October 2, 2013, which, after a hearing, denied his motion to be resentenced pursuant to CPL 440.46 on his conviction of criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on January 12, 2006.
ORDERED that the order is affirmed.
The Supreme Court did not improvidently exercise its discretion in denying the defendant's motion to be resentenced pursuant to CPL 440.46. The defendant has an extensive criminal history, as well as a pattern of repeatedly violating the conditions of his parole (see People v John, 120 AD3d 591; People v George, 118 AD3d 1019). His most recent conviction, for attempted robbery in the first degree, involved his attempt to rob two victims at knifepoint. Accordingly, substantial justice warranted the Supreme Court's conclusion that the defendant's motion be denied (see People v John, 120 AD3d at 591; People v George, 118 AD3d at 1019-1020; People v Vidal, 111 AD3d 967, 968).
RIVERA, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court